Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  February 1, 2017                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                       Robert P. Young, Jr.
                                                                                                            Brian K. Zahra
  153900                                                                                            Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                            Joan L. Larsen,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
  v                                                                 SC: 153900
                                                                    COA: 331511
                                                                    Oakland CC: 1991-108712-FH
  LARRY LIGE, JR.,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the April 8, 2016 order
  of the Court of Appeals is considered and, pursuant to MCR 7.305(H)(1), in lieu of
  granting leave to appeal, we VACATE the order of the Court of Appeals, and we
  REMAND this case to the Court of Appeals for plenary consideration of the defendant’s
  appeal of right. There is no dispute in this case that the trial court did not comply with
  the version of MCR 6.425(E) in effect at the relevant time in 1991, and failed to advise
  the defendant at sentencing of his appellate rights, including an appeal of right from his
  plea-based convictions, and appointment of appellate counsel, if indigent. We further
  ORDER that the appointment of the State Appellate Defender Office to represent the
  defendant is continued on remand.

        We do not retain jurisdiction.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           February 1, 2017
           s0125
                                                                               Clerk